Securities and Exchange Commission November 25, 2013 Page 1 December 3, 2013 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, D.C. 20549-0404 Attn: Mr. Daniel L. Gordon Mr. Jorge Bonilla Re: Innovaro, Inc. Form 10-K for the year ended December 31, 2012 and Form 10-Q forthe quarter ended September 30, 2013 File No. 001-15941 Dear Messrs. Gordon and Bonilla: Innovaro, Inc. (the “ Company ”) hereby submits its responses to the comments of the staff of the Division of Corporation Finance (the “ Staff ”) of the Securities and Exchange Commission (the “
